DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.

Response to Amendment
Claims 1-5, 7-11, and 17-23 are pending in the application.  Claims 6, 12-16, and 24-35 have been canceled.  Claim 1 has been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sachar (US 2015/0133918 A1) in view of Kobayashi et al. (US 2016/0120570 A1) (“Kobayashi”).
Regarding claim 1, Sachar discloses (Figures 1-21) a device (10) comprising: a retrieval device (12) comprising a proximal region (16), a distal region (18), and a first lumen (36) extending therebetween; at least one braided assembly (400; Figures 18-21) extending over a distal region of the retrieval device, the braided assembly comprising at least one slidable collar (distal ring; paragraph 0088) and a braid directly attached to the slidable collar (thermally bonded; paragraph 0088) and extending from the slidable collar to a fixed attachment point (proximal ring; paragraph 0088) that anchors the braid to the retrieval device, the braid defining an exterior-most surface of the braided assembly over a full length between the slidable collar and the fixed attachment point; and at least one activation wire (337) extending through the first lumen of the retrieval device and through an exit point (346) located on the distal region, wherein a distal end of the activation wire is securely attached to the slidable collar (paragraph 0084); wherein the braid has a shape memory of a collapsed configuration (paragraph 0087); and wherein the braided assembly is capable of being expanded to a range of 
In the same field of endeavor, Kobayashi teaches (Figures 8A-13B) a
thrombectomy device comprising: an aspiration catheter (120; paragraph
0128) comprising a proximal end and a distal end; a retrieval device (113) configured
to extend through the aspiration catheter and exit at the distal end (Figure 13A),
the retrieval device comprising a proximal region and a distal region; and at least
one braided assembly (110; paragraph 0108) extending over a distal region of the
retrieval device.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the thrombectomy
device disclosed by Sachar to include an aspiration catheter comprising a proximal end
and a distal end, the retrieval device extending through the aspiration catheter and
exiting at the distal end, as taught by Kobayashi. This modification would allow a user to
remove debris from the retrieval device through the lumen of the aspiration catheter
(Kobayashi, paragraph 0128).
	Regarding claim 2, Sachar in view of Kobayashi teaches (Sachar, Figures 15 and 16) that the exit point (346) is a portal in a sidewall of the retrieval device.
	Regarding claim 3, Sachar in view of Kobayashi teaches (Sachar, Figures 15 and 16) that the portal is positioned beneath the braid.


Regarding claim 1, Sachar discloses (Figures 1-21) a device (10) comprising: a retrieval device (12) comprising a proximal region (at proximal ring; paragraph 0088), a distal region (at distal ring; paragraph 0088), and a first lumen (catheter tubing received within lumen) extending therebetween; at least one braided assembly (400; Figures 18-21) extending over a distal region of the retrieval device (paragraph 0087), the braided assembly comprising at least one slidable collar (distal ring; paragraph 0088) and a braid directly attached to the slidable collar (thermally bonded; paragraph 0088) and extending from the slidable collar to a fixed attachment point (proximal ring; paragraph 0088) that anchors the braid to the retrieval device, the braid defining an exterior-most surface of the braided assembly over a full length between the slidable collar and the fixed attachment point; and at least one activation wire (337) extending through the first lumen of the retrieval device and through an exit point (346) located on the distal region, wherein a distal end of the activation wire is securely attached to the slidable collar (paragraph 0084); wherein the braid has a shape memory of a collapsed configuration (paragraph 0087); and wherein the braided assembly is capable of being expanded to a range of expanded outer diameters by varying a level of tension on the activation wire.  However, Sachar fails to disclose an aspiration catheter comprising a proximal end and a distal end, and the retrieval device configured to extend through the aspiration catheter and exit at the distal end.
In the same field of endeavor, Kobayashi teaches (Figures 8A-13B) a
thrombectomy device comprising: an aspiration catheter (120; paragraph
0128) comprising a proximal end and a distal end; a retrieval device (113) configured

the retrieval device comprising a proximal region and a distal region; and at least
one braided assembly (110; paragraph 0108) extending over a distal region of the
retrieval device.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the thrombectomy
device disclosed by Sachar to include an aspiration catheter comprising a proximal end
and a distal end, the retrieval device extending through the aspiration catheter and
exiting at the distal end, as taught by Kobayashi. This modification would allow a user to
remove debris from the retrieval device through the lumen of the aspiration catheter
(Kobayashi, paragraph 0128).
	Regarding claim 8, Sachar as modified by Kobayashi teaches (Sachar, Figures
1-2B, 15, 16) a guidewire tubing (14), the guidewire tubing comprising a first lumen
(36) and a second lumen (32), wherein the retrieval device (337) extends through the
first lumen (paragraph 0083) and the second lumen is configured to extend over a
guidewire (paragraphs 0064, 0084).
Regarding claim 9, Sachar as modified by Kobayashi teaches (Sachar, Figures
15 and 16) that the guidewire tubing is shorter than the retrieval device in the
longitudinal direction (retrieval device at 337 extends out of guidewire tubing so a user
can activate the retrieval device via the activation wire).
Regarding claim 10, Sachar as modified by Kobayashi teaches (Sachar, Figures
15 and 16) the fixed point of attachment (proximal ring) is located on the guidewire tubing.
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sachar (US 2015/0133918 A1) in view of Kobayashi et al. (US 2016/0120570 A1) (“Kobayashi”) as applied to claim 1 above, and further in view of Kugler et al. (US 2008/0228171 A1) (“Kugler”).
Regarding claims 4 and 7, Sachar in view of Kobayashi teaches the invention
substantially as claimed (see first interpretation of claim 1 above). The combined
teaching teaches (Figures 15 and 16) that the retrieval device comprises a distal
support tube and wherein a full length of the braided assembly (400) is positioned over
the distal support tube.  Sachar in view of Kobayashi fails to teach that the retrieval device comprises a proximal hypotube with less flexibility than the distal support tube, wherein the distal support tube is attached to a distal end of the proximal hypotube.
Kugler teaches (Figures 9A-9D) an analogous device comprising a proximal
hypotube (304) and a distal support tube (302) having greater flexibility than the
proximal hypotube, wherein the distal support tube is attached to a distal end of the
proximal hypotube. Kugler teaches that a device with this configuration can reduce
friction, facilitate steering, or facilitate advancement. Kugler also teaches that the distal
support tube is more flexible because it frequently encounters a tortuous pathway,
where the proximal hypotube may only encounter minimal bends in a guide catheter or
the like, and is therefore made more stiff yet torsionally rigid (paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the retrieval device taught by
Sachar in view of Kobayashi to include a proximal hypotube, wherein the distal support
tube (taught by Sachar in view of Kobayashi in Figures 15 and 16 of Sachar) is attached

hypotube, as taught by Kugler. This modification would provide a retrieval device with
desirable flexibility at its distal portion to avoid compromising intravascular navigation in
tortuous pathways and a proximal portion that facilitates advancement (Kugler,
paragraph 0072).
Regarding claim 5, Sachar in view of Kobayashi teaches the invention
substantially as claimed (see first interpretation of claim 1 above). The combined
teaching teaches (Figures 15 and 16) that the retrieval device (610) comprises a distal
support tube and the exit point (346) is defined in a longitudinally extending sidewall of the distal support tube.  Sachar in view of Kobayashi fails to teach that the retrieval device comprises a proximal hypotube with less flexibility than the distal support tube.
Kugler teaches (Figures 9A-9D) an analogous device comprising a proximal
hypotube (304) and a distal support tube (302) having greater flexibility than the
proximal hypotube. Kugler teaches that a device with this configuration can reduce
friction, facilitate steering, or facilitate advancement. Kugler also teaches that the distal
support tube is more flexible because it frequently encounters a tortuous pathway,
where the proximal hypotube may only encounter minimal bends in a guide catheter or
the like, and is therefore made more stiff yet torsionally rigid (paragraph 0072).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the retrieval device taught by
Sachar in view of Kobayashi to include a proximal hypotube, wherein the distal support
tube (taught by Sachar in view of Kobayashi in Figures 15 and 16 of Sachar) has
greater flexibility than the proximal hypotube, as taught by Kugler. This modification

compromising intravascular navigation in tortuous pathways and a proximal portion that
facilitates advancement (Kugler, paragraph 0072).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sachar (US 2015/0133918 A1) in view of Kobayashi et al. (US 2016/0120570 A1) (“Kobayashi”) as applied to claim 1 above, and further in view of Braun et al. (US 2012/0022575 A1) (“Braun”).
Regarding claim 11, Sachar in view of Kobayashi teaches the invention
substantially as claimed (see first interpretation of claim 1 above). However, the
combined teaching fails to teach that the braid has an elliptical or spindle shape in an
expanded configuration.
Braun teaches (Figures 1-13) an analogous device with an at least one
expandable braided assembly (32/34). Braun teaches that in the expanded state, the
braided assembly expands to form an elliptical shape so as to engage the blood vessel
in which it is expanded (paragraph 0103).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the braid taught by Sachar in view
of Kobayashi to have an elliptical shape in an expanded configuration, as taught by
Braun. This modification would provide a shape that allows the braid to engage the
blood vessel in which it is expanded (Braun, paragraph 0103).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sachar (US 2015/0133918 A1) in view of Kobayashi et al. (US 2016/0120570 A1) (“Kobayashi”) as applied to claim 1 above, and further in view of Aboytes (US 2011/0213403 A1) and Samson et al. (US 6,673,042 B1) (“Samson”).
Regarding claim 17, Sachar as modified by Kobayashi teaches the invention
substantially as claimed (see first interpretation of claim 1 above). However, the
combined teaching fails to teach at least one additional braided assembly and at least
one additional activation wire, wherein each additional activation wire is attached to an
additional slidable collar of an additional braided assembly.
In the same field of endeavor, Aboytes teaches (Figures 3-6) an intra-vascular
recanalization device comprising a retrieval device (200’) including a braided assembly
comprising multiple braided sections (226, 228).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the braided assembly taught by
Sachar in view of Kobayashi to include at least one additional braided assembly, as
taught by Aboytes. This modification would provide a first braided section to contact and
exert a force on a blockage such that the blockage is compressed and portions of the
blockage are moved through the openings of the expandable member and into the
interior region of the expandable member, and the first braided section can optionally be
rotated to further disrupt the blockage (Aboytes, paragraphs 0079-0080), in addition to
the braided section taught by Sachar in view of Kobayashi that captures debris.
Sachar in view of Kobayashi and Aboytes teaches the invention substantially as
claimed, but fails to teach at least one additional activation wire, wherein each additional

sections.
Samson teaches an analogous intra-vascular device comprising a braided
assembly (802) comprising multiple braided sections (822) and multiple sliding collars
(842) activated by an actuation member/actuation members (612), and wherein each
additional slidable collar is positioned between two braded sections.
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the device taught by Sachar in
view of Kobayashi and Aboytes to include an additional activation wire attached to an
additional slidable collar of the additional braided assembly, as taught by Samson. This
modification would allow the multiple braided sections to be expanded simultaneously or
in a staged fashion, at the discretion of the operator (Samson, Column 15, line 66 -
Column 16, line 17).
Regarding claim 18, Sachar as modified by Kobayashi, Aboytes, and Samson
teaches that each braided assembly is separately expandable via an attached activation
wire (Samson, Column 15, line 66 - Column 16, line 17).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sachar (US 2015/0133918 A1) in view of Kobayashi et al. (US 2016/0120570 A1) (“Kobayashi”) as applied to claim 1 above, and further in view of Ressemann et al. (US 5,836,868) (“Ressemann”).

Ressemann teaches (Figures 1-9) a device (10) comprising: an aspiration catheter (14; Column 11, lines 30-39) comprising a proximal end (20) and a distal end (18); a retrieval device (92) configured to extend through the aspiration catheter and exit at the distal end, the retrieval device comprising a proximal region (connected to 26; Figure 1; Column 11, lines 47-50), a distal region (at 104), and a first lumen (Column 11, lines 47-50) extending therebetween; at least one braided assembly (16) extending over a distal region of the retrieval device (Figures 4 and 5), the braided assembly comprising at least one slidable collar (106), a braid (102) attached to the slidable collar and extending toward a fixed attachment point (104) that anchors the braid to the retrieval device (Column 14, lines 13-17); at least one activation wire (42) extending through the first lumen of the retrieval device (Figure 4) and through an exit point located on the distal region, wherein a distal end of the activation wire is attached to the slidable collar (via 112; Column 14, line 64 - Column 15, line 4); wherein the braid has a shape memory of a collapsed configuration (Column 13, line 62 - Column 14, line 12); wherein the braided assembly is capable of being expanded to a range of expanded outer diameters by varying the level of tension on the activation wire (Column 9, lines 23-59). Ressemann further teaches (Figure 1) a proximal tensioning element (52) and a proximal handle (12), wherein a proximal end of the activation wire (42) is attached to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Sachar in view of Kobayashi to include a proximal tensioning element and a proximal handle, wherein a proximal end of the activation wire is attached to the proximal tensioning element, and wherein the proximal tensioning element is attached to the proximal handle, as taught by Ressemann. This modification would provide a structure for a treating physician to hold outside of the body to control the device, where application of force from the physician’s thumb on the proximal tensioning element induces expansion of the braided assembly (Ressemann, Column 8, lines 42-46).
Regarding claims 21 and 22, Sachar in view of Kobayashi teaches the invention substantially as claimed (see first interpretation of claim 1 above). However, the combined teaching fails to explicitly teach that the braided assembly is deployable to a first expanded outer diameter by placing a first level of tension on the activation wire, and wherein the braided assembly is deployable to a second expanded outer diameter by placing a second level of tension on the activation wire, and wherein the first level of tension is less than the second level of tension, such that the first expanded outer diameter is a maximum diameter of the braid in a partially expanded configuration, and the second expanded outer diameter is a maximum diameter of the braid in a fully expanded configuration.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Sachar in view of Kobayashi such that the braided assembly is deployable to a first expanded outer diameter by placing a first level of tension on the activation wire, and wherein the braided assembly is deployable to a second expanded outer diameter by placing a second level of tension on the activation wire, and wherein the first level of tension is less than the second level of tension, such that the first expanded outer diameter is a maximum diameter of the braid in a partially expanded configuration, and the second expanded outer diameter is a maximum diameter of the braid in a fully expanded configuration, as taught by Ressemann. This modification would allow the treating physician the ability to expand the braided assembly to a desired degree based on the level of tension applied to the activation wire, which can provide the treating physician with greater flexibility in performing intravascular treatments (Ressemann, Column 16, lines 52-55).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sachar (US 2015/0133918 A1) in view of Kobayashi et al. (US 2016/0120570 A1) (“Kobayashi”) as applied to claim 1 above, and further in view of Aboytes (US 2011/0213403 A1).
Regarding claim 23, Sachar as modified by Kobayashi teaches the invention substantially as claimed (see first interpretation of claim 1 above), but fails to teach that the braid is two-ply. However, Sachar discloses that one skilled in the art can appreciate that wire braiding techniques can be employed to form the braided assembly that are similar to those used to manufacture stents, closure devices, intra-vascular devices and the like (paragraph 0113).
Aboytes teaches (Figure 16) an intra-vascular recanalization device comprising a retrieval device including a braided assembly extending over the distal region of the retrieval device. Aboytes teaches that the braid of the braided assembly is two-ply (paragraph 0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braid taught by Sachar in view of Kobayashi to be two-ply, as taught by Aboytes. Sachar discloses that one skilled in the art can appreciate that wire braiding techniques can be employed to form the braided assembly that are similar to those used to manufacture stents, closure devices, intra-vascular devices and the like (paragraph 0113). Aboytes teaches that a two-ply braid is a suitable braiding technique for an intra-vascular retrieval device. Modification of the braid taught by Sachar in view of Kobayashi to be two-ply as taught by Aboytes would provide predictable results of capturing debris during the procedure while still allowing blood to pass through the retrieval device (Aboytes, paragraphs 0125-0126).
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has cited a new Sachar reference that addresses the amended claim language.  The newly cited Sachar reference discloses a braid directly attached to a slidable collar and extending from the slidable collar to a fixed attachment point that anchors the braid to the retrieval device, the braid defining an exterior-most surface of the braided assembly over a full length between the slidable collar and the fixed attachment point (Figures 1-21; paragraphs 0085-0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.D.K/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771